Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-270-1976 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Status of Claims
Applicant’s amendment dated February 10th, 2022 responding to the Office Action provided in the rejection of claims 1-12. 
Claims 2-12 have been amended.
Claims 1-12 are remain pending in the application and which have been fully considered by the examiner.
Claim 1 is in independent form.
The 35 USC § 112(b) rejection of claims 1-12 is maintained.
The 35 USC § 101 rejection of claims 1-12 is maintained.
Claims 1-12 are finally rejected.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1 must be a single sentence. See MPEP 608.01(m) which states “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” An example of an Independent System Claim is shown below, which is just an example and not allowable, for corrected format purpose:
Claim 1. A reverse debugging system comprising:
one or more processors;
an integrated development environment (IDE) includes a source code editor, compiler, and software libraries;
a debugger engine consists of debug circuitry integrated into the 32-bit micro-controller;
a programmer tool interfaces with a target device.
Claim 1 lacks a transitional phrase. The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case. See MPEP 2111.03.
Claims 2-12 are also objected with the reasons indicated above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites the limitation “All the code mentioned in this or further claims is developed on a 32-bit Ubuntu machine” (original emphasis) was not described in the specification. Applicants have not provided and/or pointed out where are supported description for such claimed limitations in the originally filed specification, nor it could be found by the Examiner.
Claims 4-12 are depended on claim 3, therefore they are also rejected.


Prior Art
As mentioned above, given that applicant’s invention is obviously informal and incomprehensible based on the specification and claims, a thorough prior art search could not properly be carried out. However, the Examiner did perform an update search for what applicant's invention is as best as is understood from applicant’s sparse disclosure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2018/0300197 discloses a time travel debugger that is configured to test and debug the managed runtime component. The time travel debugger may allow execution to be reversed during a debugging session and support forward and reverse debugging of the managed runtime component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192  
March 4th, 2022